Exhibit 99.1 BlueLinx Holdings Inc. Barclays Industrial Distribution Forum 2012 BlueLinx Holdings Inc. Forward-Looking Statement Safe Harbor - This presentation includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All of these forward-looking statements are based on estimates and assumptions made by our management that, although believed by us to be reasonable, are inherently uncertain. Forward-looking statements involve risks and uncertainties, including, but not limited to, economic, competitive, governmental and technological factors outside of our control, that may cause our business, strategy or actual results to differ materially from the forward-looking statements. These risks and uncertainties may include, among other things: changes in the supply and/or demand for products which we distribute, especially as a result of conditions in the residential housing market; general economic and business conditions in the United States; the activities of competitors; changes in significant operating expenses; changes in the availability of capital; the ability to identify acquisition opportunities and effectively and cost-efficiently integrate acquisitions; adverse weather patterns or conditions; acts of war or terrorist activities; variations in the performance of the financial markets; and other factors described in the “Risk Factors” section in our Annual Report on Form 10-K for the fiscal year ended December 31, 2011, and in our other periodic reports filed with the SEC. In addition, the statements in this presentation are made as of December 6, 2012. We undertake no obligation to update any of the forward-looking statements made herein, whether as a result of new information, future events, changes in expectation or otherwise. These forward-looking statements should not be relied upon as representing our views as of any date subsequent to December 6, 2012. Use of Non-GAAP and Adjusted Financial Information - To supplement GAAP financial information, we use adjusted measures of operating results which are non-GAAP measures. This non-GAAP adjusted financial information is provided as additional information for investors. These adjusted results exclude certain costs, expenses, gains and losses, and we believe their exclusion can enhance an overall understanding of our past financial performance and also our prospects for the future. These adjustments to our GAAP results are made with the intent of providing both management and investors a more complete understanding of our operating performance by excluding non-recurring, infrequent or other non-cash charges that are not believed to be material to the ongoing performance of our business. The presentation of this additional information is not meant to be considered in isolation or as a substitute for GAAP measures of net earnings, diluted earnings per share or net cash provided by (used in) operating activities prepared in accordance with generally accepted accounting principles in the United States. 2 www.bluelinxco.com Contents • Executive Summary • Key Investment Merits • Industry Overview • Financial Overview • Appendix 3 www.bluelinxco.com Executive Summary Company Overview • Leading provider of building products distribution 2011 Sales by Product Category services with over 50 U.S. locations • Most comprehensive nationwide footprint in the Specialty Structural highly fragmented building products distribution industry • Deliver over 10,000 specialty and structural 60% products from over 750 suppliers to more than 11,500 customers • Milling and fabrication services • Advanced IT platform provides superior market 40% intelligence to customers and suppliers • Centralized management model complemented by regional sales focus Historical Revenue, Gross Margin Percentage, and EBITDA ($ in Millions) $ 6,000 13.0% $ 120 3.0% 12.0% $ 98.0 $ 5,000 11.7% 11.7% 12.0% $ 4,899 11.3% 2.0% $ 80 2.0% $ 4,000 11.0% $ 3,834 $ 3,000 $ 40 1.0% $ 19.7 $ 2,780 10.0% 10.2% $ 10.9 $ 2,000 9.8% 0.5% $ 0.2 $ 1,804 0.4% $ 1,646 $ 1,755 $ 0 0.0% 9.0% 0.0% ($ 11.1) $ 1,000 $ 1.8 0.1% (0.6%) $ 0 8.0% ($ 40) (1.0%) 2evenue Gro s s Margin P e rcentage EBITDA EBITDA Margin 5 www.bluelinxco.com Company History & Timeline An evolution of BlueLinx’ business strategy 2006-Present 1994 BlueLinx begins to increase The Division program and private label 2011 restructures it vast May 2004 initiatives, lessen dependence BlueLinx introduces 1954 independent Georgia-Pacific sells the on Georgia-Pacific, and ProLine, its private label Georgia-Pacific warehouses into a assets of the Distribution increase global sourcing; opens product line of low Corporation begins network of 64 Division to ABP; global sourcing office in China maintenance trim operations of its centrally-managed subsequently, ABP is Distribution Division distribution points merged into BlueLinx 1970s-1990s 2000 December 2he Division The Division BlueLinx BlueLinx increases sales BlueLinx introduces BlueLinx introduces grows from 13 to completes its completes focus on specialty products; SteelLinx, its private onCENTER branded 134 nationwide restructuring effort its IPO initiates a series of label comprehensive engineered products warehouses, all of and introduces a upgrades and line of metal building which are state-of-the-art enhancements to advance products – from independently technology its integrated technology fasteners to fencing to managed platform platform roofing materials BlueLinx’ strategy has evolved from a plywood distribution outlet for Georgia-Pacific to a leading provider of supply chain solutions to the building products industry 6 www.bluelinxco.com Business Strategy Continue • Specialty products have grown from • Private label products yield higher Emphasizing 44% of sales to 60% of sales over margins and strengthen customer Cultivate Private Higher Margin, the last five years relationships Label Products Specialty • Gross profit margin grows from 10% • Current brands include SteelLinx, Products in 2006 to 12% in 2011 Sealtite, ProLine, and OnCenter • Growing attractive contribution Leverage • Unmatched, industry-leading Improve margins in structural products National technology platform enables Profitability in • Optimizing profitability by Footprint and superior service to customers and Structural disciplined pricing and minimizing Superior suppliers Products exposure to commodity price Information fluctuations Systems • Customers commit to purchase a • National level decision making specific product or brand Manage drives efficient, informed, and Increase exclusively from BlueLinx Centrally, Sell coordinated corporate changes Program Sales • Increases stability of supplier and Locally • Locally-focused sales teams customer relationships provide superior customer service • Leverage global sourcing expertise Enhance Global to expand product offering Procurement • Increase supplier relationships in Capabilities low-cost countries to increase margins 7 www.bluelinxco.com The Right Products…To The Right Place… Product resources, knowledgeable staff & nationwide foot print make us a valuable partner to vendors and customers - ensuring products make it to the right place at the right time Industrial & Single-Family Housing Starts Manufactured 39% Housing 24% Multi-Family Housing Starts 4% Dealer, National Pro Building Dealer, & End Use Repair & Remodel Product Specialty Distributor Markets 37% Manufacturers 63% Industrial and Other 17% National Retail 13% Manufactured Housing 3% Percentages shown represent estimated revenue by customer type and end use market Value to Manufacturers Value to Customers y Reliable channel to market y Reliable source of comprehensive product y Consistent production runs offering y Limited inventory investment y Unique break bulk quantities y Limited credit risk and receivable investment y Near 100% fill rates y Potential demand creation for early life y Limited vendors, inventory investment & cycle products related carrying costs y Nationwide sales representation y Just-in-time deliveries y Broad market intelligence y Distinct safety stock y Wide variety of distribution services y Extensive sales knowledge and product training 8 www.bluelinxco.com Key Investment Merits Key Investment Merits Leading, National Distribution Platform Comprehensive Product Offering With Substantially Improved Mix State-of-the-Art Technology & Logistics Unique Centralized Model Diversified Established Customer Base Proven, Entrepreneurial Management Team Upside Opportunity from Rebound in Housing 10 www.bluelinxco.com Leading, National Distribution Platform • Leading distributor of building products in North America with 50+ facilities across the United States – Only “pure” distributor among five largest distributors • Comprehensive nationwide presence critical to blue-chip suppliers, national dealers, and home improvement retailers that require dependable distribution of standardized products coast-to-coast • Expansive footprint offers geographic revenue diversity and broad, unparalleled market intelligence • Maintain the industry’s largest privately-owned fleet with over 600 tractors and 900 trailers 11 www.bluelinxco.com Comprehensive Product Offering… • One of the industry’s broadest product offerings with over 10,000 branded and private-label products encompassing 70,000 SKUs • Provides significant cross-selling opportunities to drive BlueLinx’ revenue growth across multiple product lines • Simplified single source solution for customers of all sizes • Growing portfolio of private-label and eco-friendly products Specialty Products Representative Products • Decking • Moulding • Hardscapes • Roofing • Insulation • Engineered • Specialty Metal Lumber Products • Siding Structural Products Representative Products • Lumber • Remesh • Plywood • OSB • Rebar 12 www.bluelinxco.com Comprehensive Product Offering… Milling and Fabrication Services BlueLinx offers a wide array of custom cutting and fabrication services for the building products industry. Specializing in: • Hardwood and softwood lumber • Panel products such as plywood, OSB, particleboard, MDF, melamine • Metal 13 www.bluelinxco.com …With Substantially Improved Mix Gross Revenue Gross Margin Dollars 2 40% 32% 39% 56% 60% 61% 44 % 68% Structural Specialty Structural Specialty Specialty Products Structural Products ($ in Millions) $3,2 00 11% $2,4 00 $2 ,19 7 14 .7% 15% $2 ,788 14 .6% 9.9 % 9.6 % 9.4 % 10% $1,80 4 14.1% $2,4 00 14.0 % 14.0 % $2 ,09 6 9 .1% $1,6 00 $1,412 14% 9 % 8.3 % $1,6 00 $1,42 1 13 .2% $1,08 9 $94 8 $1,00 5 8 % $83 8 $8 00 13% 7.0% $73 8 $70 8 $8 00 7% $0 12% $0 6 % 2 00 6 2 00 7 20 08 2 00 9 20 10 20 11 20 06 2 00 7 20 08 20 09 2 ro ss Sales Gross Margin Gross Sales Gro ss Marg in Excludes cash discounts, competitive discounts, accruals, and Canadian conversion. • Higher-margin, value added products • Commodity goods critical to structural • Opportunity to expand private-label and support, walls, and flooring program sales • Focus on profitability improvements through downturn 14 www.bluelinxco.com State-of-the-Art Technology & Logistics • Superior, proprietary systems provide real-time information to manage inventory levels, optimize logistics, and analyze profitability by product, customer, and location – Provides unmatched market intelligence – Improves operational efficiency – Enhances customer service – Ensures more informed pricing, routing, and inventory management decisions Year Summary of Key Recent Investments 2006 Began incorporating supply chain software from JDA Software Group Inc. to better forecast and meet product demand nationwide 2008 Replaced business analytics tool critical to financial reporting, inventory management, and logistic data analysis 2008 Began developing DOMA® Whole House Software application linking current FASTBeam™ application with 3D modeling program for structural design, material requirements, and pricing for engineered lumber floors and roofs; being developed for use with other value added products 2009 Installed on-board computers on all Company-owned tractors to enable real-time order and truck tracking, paperless driver logs, and accident reporting 2010 Implemented a new telephony interface which provides call force with customer and purchasing data 2011 Replaced legacy routing tool with a sophisticated system integrated into on-board computers and systems from Appian Logistics Software Inc. 2011 Launched My BlueLinx Online offering customers access to order and shipping data; additional phases of the e-commerce platform include an e-catelog and e-store 15 www.bluelinxco.com Unique, Centralized Model • Unique and powerful model leveraging BlueLinx’ superior information systems and infrastructure to facilitate centralized management while maintaining teams focused on local market and customer needs – Efficient, informed, decision making coordinated across the platform • Corporate strategy • Logistics & delivery • Procurement with economies of scale • Marketing • Pricing • Finance & Accounting • Customer service • Training • Customer program coordination • Administrative • Inventory management • Unified culture and shared best practices – Flexibility for regionally-focused sales force to make customized decisions at the local Regionally Focused Sales Force level • Address local market needs • Cultivate local customer relationships • Customer-by-customer pricing decision – Centralized purchasing team has built a base of over 750 global vendors – Global suppliers from North America, South America, Europe, and Asia – Highly scalable system allows BlueLinx to grow with minimal incremental infrastructure investments 16 www.bluelinxco.com Diversified, Established Customer Base • National distributor of building products to over 11,500 customers with approximately 25,000 locations • Offers customers superior, reliable service, break bulk quantities, near 100% fill rates, reduced inventory costs, and a wide variety of distribution services • Customers include blue-chip names with the national reach and financial stability to gain significant market share through expected housing market rebound • Services customers through three primary distribution channels: – Warehouse Sales: Delivered from BlueLinx warehouses to customers – Direct Sales: Shipped from the manufacturer to the customer without BlueLinx taking physical inventory possession – Reload Sales: Shipped from third-party warehouses where BlueLinx stores its owned products Key Customer Segments Home Improvement Manufactured National Dealers Regional Dealers Industrial Centers Housing ● Retailers of building ● Sellers of building ● Sellers of building ● Makers of furniture, ● Makers of products with products to products to wood crates, mass manufactured housing national scale contractors, contractors, transit, and other and mobile homes builders, renovators, builders, renovators, industrial wood products Overview and other end users and other end users of building products of building products servicing the servicing regional residential and and local commercial end construction markets markets Selected Customers 17 www.bluelinxco.com Proven, Entrepreneurial Management Team Summary Employees • Management possesses deep industry • Highly stable employee base knowledge and distribution expertise • BlueLinx maintains excellent relations with • Executive management has been with the its workforce and representing unions Company for an average of almost 20 years • Management has implemented a number of initiatives to position the Company for profitable growth Executive Management Team George Judd President and Chief Executive Officer Doug Goforth Dean Adelman Bob McKagen Ned Bassil Senior Vice President, Senior Vice Chief Financial Chief Administrative Sales & Business President and Chief Officer and Treasurer Officer Development Supply Chain Officer Mike Meadows Jim Herbig Senior Vice Vice President, President, National Structural Products Accounts 18 www.bluelinxco.com Executive Management Industry Years at Name & Title Experience BlueLinx 1 George Judd, CEO and President 28 28 • CEO and board member since 2008 • Previously President & COO starting in May 2004 • Previous positions include National Sales Mgr and VP of Sales and Eastern Operations Doug Goforth, Senior VP, CFO and Treasurer 10 10 • Senior VP, CFO and Treasurer since 2008 • Previously served as Vice President and Corporate Controller for Armor Holdings • Served as the Corporate Controller for BlueLinx from May 2004 to October 2006 Dean Adelman, Chief Administrative Officer • Chief Administrative Officer since 2 • Served as Vice President of Human Resources from October 2005 to May 2008 • Previously VP of Human Resources at Corrections Corporation of America & Arby’s Inc. Ned Bassil, Senior Vice President and Chief Supply Chain Officer 1 1 • Senior VP and Chief Supply Chain Officer since 2011 • Previously CEO at Azadea Group Holdings • Served as VP Global Operations at Black & Decker and SVP Operations at Philips Electronics Bob McKagen, Senior Vice President, Sales and Business Development 27 27 • Vice President, Sales and Business Development since January 2012 • Vice President of Supply Chain from April 2009 to December 2011 • Vice President , Southeast from 2001 to March 2009 Mike Meadows, Senior Vice President, National Accounts 33 33 • Vice President, National Accounts and Marketing since 2007 • Vice President, Mid South from 2001 to 2006 • Previously served as Regional Manager at Georgia-Pacific 1 Includes years in the distribution division of Georgia-Pacific Corporation 19 www.bluelinxco.com Upside Opportunity from Rebound in Housing • Favorable demographic trends and the resulting household formation data strongly support a return to normalized levels of residential new construction • Longer term these trends support a return to a “normalized” or mid-cycle level of housing starts in the range of 1.5+ million homes, driven by demographic trends, as well as the replacement of existing homes and demand for second homes • Management has optimized BlueLinx’ cost structure by eliminating $95 million of annual fixed costs – Leaner infrastructure will yield significant operating leverage and cash flow Long-Term Housing Demand Outlook (Starts in Thousands) Sources of Demand Building Blocks of 2010 - 2020 Average Annual Housing Demand Underlying Demand Annual Growth in 1,180 Household Household Home Demolitions / Vacant Units / Second Immigration Vacant Units 464 Formation Ownership Rebuilds Homes / Demolitions Total Underlying Annual Population 1,644 Replacement Demand Demand reaching age First-time Net Migration of aged among baby Driver for household buyers housing stock boomers Key Growth formation “Assuming net inflows of immigrants are roughly half the level in the Census Bureau’s 2008 projections, household growth should still average 1.18 million a year in 2010-20. Growth and aging of the current population alone should support the addition of about 1.0 million new households per year.” The Joint Center for Housing Studies of Harvard University, The State of the Nation’s Housing 2012. Source: U.S. Census Bureau, The Joint Center for Housing Studies of Harvard University 20 www.bluelinxco.com Well Positioned to Take Advantage of Developing Housing Recovery Summary • Strong relationships with specialty product manufacturers, brand name products, and sales expertise necessary to continue specialty products growth strategy, while also focusing on offering premium brand structural products • National footprint with sophisticated logistics network enabling just in time delivery • Demonstrated price discipline resulting in gross margin percentages above historical levels • Cost structure aligned with operating environment and anticipate limited increases in cost structure relative to revenue growth allowing for increased profitability 21 www.bluelinxco.com Industry Overview Residential New Construction Market 2,000 Multi-Family • Consensus estimates show housing starts of 1,801 -25% Single-Family 759,000 for 2012, rising to 931,000 for 2013 1,400 -33% 1,200 1,355 23% as housing fundamentals strengthen 1,000 -39% 6% 4% 25% Source: Average of the following third party forecasts: Moody’s Analytics, Mesirow Financial, Mortgage Bankers, Housing Starts (000’s) 1, National Association of Home Builders, Wells Fargo, Royal Bank of Canada, Research Information Systems, Inc., orest Economic Advisors, APA-The Engineered Wood Association. -2 Historical Seasonally-Adjusted Total Housing Starts (Starts in Thousands) Current Average Starts Median Starts Starts 50 year 40 year 30 year 20 year 10 Year 50 year 40 year 30 year 20 year 10 Year 872 1,483 1,498 1,418 1,385 1,362 1,509 1,535 1,493 1,478 1,580 3,000 2,400 1,800 1,200 54% Housing Starts 64% 60% 49% Lowest point ever 79% recorded: April 2009 of SAAR 478k 0 ‘61 ‘63 ‘65 ‘67 ‘69 ‘71 ‘73 ‘75 ‘77 ‘79 ‘81 ‘83 ‘85 ‘87 ‘89 ‘91 ‘93 ‘95 ‘97 ‘99 ‘01 ‘03 ‘05 ‘07 ‘09 ‘11 Housing Downturn SAAR Total Housing Starts Median Source: U.S. Census Bureau 23 www.bluelinxco.com • Growth in the residential improvements market will be driven by rising existing home sales, the high percentage of distressed sales, and homeowners choosing to fix up rather than move up • Limiting expenditures will be slow income and employment growth • The U.S. Residential Improvements market is forecast to grow 3.6% over the next three years Expenditures for Residential Improvements ($ in Billions) CAGR of 3.6% $96 $94 $92 $88 $88 Billion $ $86 $84 $85 2 Source: Research Information Systems Inc. 24 www.bluelinxco.com Financial Overview Improving Financial Performance • Despite market downturn, management increased revenue from $1.65 billion in 2009 to $1.76 billion in 2011 • Increasing gross margin percentage with product mix shift to specialty category distinctly differentiates BlueLinx in the supply chain by positioning it to create significant value for both the manufacture of these products and our customers • Strategic cost-cutting measures since 2006 include elimination of $95 million of annual fixed expenses Revenue & Gross Margin Percentage ($ in Millions) $ 6,000 13.0% 12.0% $ 5,000 11.7% 12.0% 11.7% $ 4,899 11.3% $ 4,000 11.0% $ 3,834 $ 3,000 10.2% $ 2,780 10.0% $ 2,000 9.8% $ 1,804 $ 1,755 $ 1,646 9.0% $ 1,000 $ 0 8.0% 2 Revenue Gro s s Margin P ercentage 26 www.bluelinxco.com Enhanced Revenue Mix • Revenue growth is highly correlated to the expected rebound in residential new construction housing starts • Management has focused on expanding sales of more profitable specialty products • Specialty products are expected to account for 60% of total sales, even as structural product volume rebounds with housing starts Gross Revenue by Product Type ($ in Millions) $6,000 2,000 1,801 $5,000 $2,197 1,355 1,500 44.1% $4,000 $1,804 #DIV/0 46.3% $3,,000 $2,788 #DIV/0 #DIV/0 Housing Starts Gross Revenue $1,412 609 $2,000 55.9% 587 $2,096 50.2% 554 $1,005 $1,089 53.7% $948 500 $1,421 54.5% 60.6% $1,000 56.2% 49.8% $838 $738 $708 45.5% 43.8% 39.4% $0 0 2 Structural Specialty Housing Starts 27 www.bluelinxco.com Improved Gross Margin Profile • Focus on global sourcing and increasing product mix have driven increased profit margins Historical Gross Margins ($ in Millions) $ 600 13.0% 12.0% $ 500 11.7% 11.7% 12.0% $ 480 11.3% $ 400 $ 392 11.0% $ 300 10.2% $ 315 10.0% $ 200 9.8% $ 211 $ 210 $ 193 9.0% $ 100 $ 0 8.0% 2 Gro s s P ro fit Gro s s Margin P ercentage 28 www.bluelinxco.com Controlled Operating Expenses • Strategic cost-cutting measures since 2006 include elimination of $95 million of annual fixed expenses Historical Operating Expenses (1) ($ in Millions) $ 500 16.0% 14.4% 13.2% 13.1% $ 400 11.7% $ 402 12.0% $ 394 $ 300 $ 324 10.3% 8.0% 8.2% $ 238 $ 237 $ 232 $ 200 4.0% $ 100 $ 0 0.0% 2 Operating Expens es % o f Sales (1) Operating expense excludes the following: real estate gains and GP contract gain in 2009; real estate gains, OSB settlement and tender offer expenses in 2010; real estate gains in 2011 29 www.bluelinxco.com Effective Working Capital Management • Advanced information and logistics technology allow management to effectively forecast supply and demand to limit inventory requirements and optimize working capital investments Working Capital and Turnover ($ in Millions) $600 14x $509 $500 $440 11.5x 12x $400 9.6x $300 10x $243 $241 $255 $240 8.7x $200 7.5x 8x $100 6.8x 6.9x $0 6x 2 Working Capital Working Capital Turnover 30 www.bluelinxco.com Limited Future Capital Expenditures • Over $35 million invested over the past six years to drive productivity improvements and to maintain and upgrade facilities, equipment, and information systems • Lower volume and corresponding reduced mileage over the past four years required limited capital investment in the Company’s fleet Capital Expenditures ($ in Millions) $15.0 $13.1 $9.6 $10.0 $7.2 $4.9 $5.0 $4.1 $1.8 2 2011 includes $4.1M for new facility in Nashville, TN 31 www.bluelinxco.com Quarterly Highlights Financial Summary ($ in Millions) 3rd Quarter Highlights • Revenue Up 5.1% to $496.8 million • Housing Starts Total starts increased 27.7% from the same period last year; Single family starts increased 29.0% from the same period last year • Prices Average 3Q ‘12 benchmark wood-based structural prices were up approximately 36% compared to 3Q ‘11 • Unit Volume Down 1.9% relative to the same period last year • Gross Margin Total 12.2% vs. 12.3% in 3Q ‘11 • Net Profit /(Loss) $3.1 million vs. ($6.2) million in 3Q ‘11 • EPS $0.05 per diluted share • Cash Flow Generated $23.4 million of operating cash flow vs. $17.4 million for the year ago quarter • Excess Availability $112.1 million excess availability on revolving credit facilities 32 www.bluelinxco.com Quarterly Review Specialty Structural Other Specialty Structural Revenues % by Product ($ in millions) 58% YOY $23.9 or 5.1% 61% $517.0 $496.8 $472.9 $453.7 $391.1 215.7 211.4 39% 186.6 182.9 164.9 42 % 291.1 268.1 307.9 288.9 236.4 3Q ‘11 4Q ‘11 1Q ‘12 2Q ‘12 3Q ‘12 3Q ‘11 3Q ‘12 Variance Analysis Vs. Year Ago Revenue up 5.1% Specialty sales down 0.8%, unit volume down 1.0% Price/Other Structural sales up 13.3%, unit volume down 3.3% Specialty product sales 58% of total ($3.1) Specialty Unit Volume (1.0%) sales Structural Unit Volume (3.3%) 33 www.bluelinxco.com 2esults Revenues Operating Expenses ($ in millions) ($ in millions) YTD ‘11 $167.9 $1,364.3 YTD ‘12 $167.9 YTD ‘11 YTD ‘12 Significant Special Items YTD YTD Variance ‘11 ‘12 Gain on insurance settlement $1.2 $0.5 $0.7 Gain on real estate $6.9 $9.7 ($2.8) Other $0.7 - $0.7 Total $8.8 $10.2 ($1.4) Gross Margin % Net Income ($ in million) 11 .9% 12.1% YTD ‘11 YTD ‘12 YTD ‘11 YTD ‘12 34 www.bluelinxco.com Cash Flows Unaudited (in million’s) Q Cash flows from operating activities: Net loss $ (6.2) $ (10.4) $ (11.0) $ (3.7) $ 3.1 $ (21.9) $ (48.6) Adjustments to reconcile net loss to net cash provided by (used in) operations: Depreciation and amortization 2.6 2.4 2.4 2.2 2.1 9.0 11.2 Amortization of debt issuance costs 0.9 0.9 0.9 0.9 0.9 3.7 3.0 Loss (gain) from sale of properties 0.3 (3.7) (0.6) - (9.2) (13.3) (6.9) Gain from property insurance settlement (1.2) - - (0.5) - (0.5) (1.2) Changes associated with the ineffective interest rate swap - 0.1 - - - 0.1 (3.1) Vacant property charges, net - (0.3) - (0.1) - (0.4) 0.1 Gain on modification of lease agreement (2.0) - (2.0) Payments on modification of lease agreement - - (5.0) - (0.9) (5.9) - Deferred income tax (benefit) provision (0.1) 0.3 - - - 0.2 (0.3) Share-based compensation 0.4 0.4 0.7 0.7 0.7 2.5 2.7 Decrease (increase) in restricted cash related to the ineffective interest rate swap, insurance, and other - 0.5 (0.3) 1.0 (0.8) 0.4 1.0 Changes in assets and liabilities: Receivables 21.0 45.9 (59.1) (4.2) 10.4 (7.0) (18.1) Inventories 8.9 18.2 (65.0) 14.9 15.4 (16.5) (8.2) Accounts payable (5.9) (20.7) 46.7 (36.7) 2.7 (7.9) 8.8 Changes in other working capital 2.7 (1.7) 0.6 (5.0) 7.2 1.1 (4.5) Other (4.1) 1.2 1.2 8.7 (8.3) 2.9 0.4 Net cash provided by (used in) operating activities 17.4 33.3 (88.5) (21.6) 23.4 (53.4) (65.8) Cash flows from investing activities: Property and equipment investments (0.4) (0.6) (1.3) (0.9) (0.4) (3.1) (7.2) Proceeds from disposition of assets - 9.4 1.4 0.5 16.6 27.9 9.0 Net cash (used in) provided by investing activities (0.4) 8.8 0.2 (0.4) 16.3 24.8 1.8 Cash flows from financing activities: Repurchase of shares to satisfy employee tax withholdings - - (0.4) - - (0.4) -Repayments on revolving credit facilities (177.1) (129.8) (80.1) (121.3) (144.3) (475.4) (485.2) Borrowings from revolving credit facilities 106.6 105.8 163.3 150.4 122.7 542.2 501.6 Payment of principal on mortgage (38.7) (3.7) (7.1) (0.6) (0.6) (12.1) (38.7) Payments on capital lease obligations (1.0) (0.2) (0.2) (0.2) (0.2) (0.8) (1.3) Increase (decrease) in bank overdrafts 1.5 (8.0) 12.6 (4.3) 1.2 1.6 (0.4) Decrease (increase) in restricted cash related to the mortgage 35.5 (7.1) 2.7 (2.7) (15.5) (22.7) 24.9 Debt financing costs (2.6) (0.1) (1.4) - (0.3) (1.8) (2.6) Proceeds from stock offering less expenses paid 58.6 (0.1) - - - (0.1) 58.6 Net cash (used in) provided by financing activities (17.2) (43.1) 89.3 21.3 (37.0) 30.5 56.9 (Decrease) increase in cash (0.2) (1.0) 1.0 (0.7) 2.7 2.0 (7.0) Cash balance, beginning of period 6.1 5.9 4.9 5.9 5.2 5.9 12.9 Cash balance, end of period $ 5.9 $ 4.9 $ 5.9 $ 5.2 $ 7.9 $ 7.9 $ 5.9 BXC generated $23.4 million in operating cash flow for the quarter 35 www.bluelinxco.com Debt Debt $ in millions January 1, April 2, July 2, October 1, December 31, March 31, June 30, September 29, 2 Revolving Credit Facilities $ 97.2 $ 140.4 $ 188.9 $ 118.5 $ 94.5 $ 177.7 $ 206.7 $ 185.2 Mortgage 285.7 285.7 285.7 246.9 243.2 236.1 235.5 234.9 TOTAL DEBT $ 382.9 $ 426.1 $ 474.6 $ 365.4 $ 337.7 $ 413.8 $ 442.2 $ 420.1 Less:Cash and Cash Equivalents (14.3) (6.2) (6.1) (5.9) (4.9) (5.9) (5.2) (7.9) Mortgage LCR Trap (30.6) (36.8) (38.3) (2.8) (10.0) (7.3) (10.0) (25.6) Net Debt $ 338.0 $ 383.1 $ 430.2 $ 356.7 $ 322.8 $ 400.6 $ 427.0 $ 386.6 Excess Availability $ 103.4 $ 118.7 $ 94.0 $ 150.8 $ 118.3 $ 121.9 $ 105.4 $ 112.1 Minimum Required $ 40.0 $ 40.0 $ 41.9 $ 39.3 $ 31.1 $ 43.7 $ 45.6 $ 43.2 U.S. Revolver $110.3 million excess availability as of September 29, 2012 LIBOR plus 3.75% as of September 29, 2012 $400 million facility with additional $100 million uncommitted accordion facility – Matures January 7, 2014 – No financial performance covenants provided Excess Availability is more than the greater of (A) $30 million or (B) the amount equal to 15% of the lesser of the borrowing base or $60 million. The borrowing base as of September 29, 2012 was $288.2 million. Canadian Revolver $1.8 million excess availability as of September 29, 2012 LIBOR or Bankers’ Acceptance plus 2.50%; Canadian Prime Loan or U.S. Base Rate plus 1.00% $10 million facility with additional $5 million uncommitted accordion facility – Matures August 2014 Mortgage (10 Year Term @ 6.35%) Matures July 2016 Remaining real estate under the mortgage appraised at approximately $340 million in June 2006 LCR Trap is triggered if operating TTM EBITDAR coverage ratio is less than 2.5x for two consecutive quarters Subsequent to the quarter ended July 2, 2011, we negotiated an amendment to our mortgage agreement which in part allowed for the release of the $38.3 million LCR Trap. The cash was used for an immediate prepayment on the mortgage loan without incurring a prepayment premium. During fiscal 2011, we prepaid $3.0 million in principal relating to the casualty loss at our Newtown facility. Additionally, we sold certain properties in December which reduced the mortgage loan by an additional $6.5 million. The proceeds from these sales were applied to principal reduction in fiscal 2012. During 3Q 2012 we sold our facility in Newark, CA; the cash received from the sale is reflected in the cash trap at September 29, 2012; On October 1, 2012 $12.8mm of cash from the sale and $11.8mm of cash accumulated in the cash trap was used to pay down the mortgage principal. Principal – 2012 $25.2 million; 2013 $12.5 million; 2014 $2.7 million; 2015 $2.8 million; 2016 $191.7 million 36 www.bluelinxco.com Cash Cycle Cash Cycle Days Cash Cycle Days (in days) 58 57 59 59 36 36 37 36 A/R 60 34 40 49 48 49 49 49 INV 20 0 (27) (26) (27) (26) A/P & OD’s (28) -20 -40 3Q ‘11 4Q ‘11 1Q ‘12 2Q ‘12 3Q ‘12 TTM Cash Cycle days at 59, flat sequentially and up 1 day compared to the prior year quarter Cash cycle days equal accounts receivable days + inventory days – accounts payable days using a trailing twelve month average beginning and ending balance. The days calculations use calendar days. 37 www.bluelinxco.com Appendix Profit & Loss Statement by Quarter Profit & Loss Statement $ in millions (1), except per share amounts 2 Q4 Q1 Q2 Q3 Q4 Q1 Q2 Q3 Sales $ 367.9 $ 390.6 $ 500.8 $ 472.9 $ 391.1 $ 453.7 $ 517.0 $ 496.8 $ 1,804.4 $ 1,755.4 $ 1,858.6 Cost of Goods Sold 323.6 344.3 443.2 414.6 343.2 399.5 453.8 436.3 1,593.7 1,545.3 1,632.8 Gross Profit 44.3 46.3 57.6 58.3 47.9 54.2 63.2 60.5 210.7 210.1 225.8 Gross Margin % 12.1% 11.8% 11.5% 12.3% 12.3% 12.0% 12.2% 12.2% 11.7% 12.0% 12.1% Operating Expenses SG&A 53.4 48.5 56.8 54.5 48.1 56.1 57.1 48.1 221.2 207.8 209.4 D&A 3.1 2.9 2.6 2.6 2.4 2.2 2.2 2.1 13.4 10.6 8.9 Total Operating Expenses 56.5 51.4 59.4 57.1 50.5 58.3 59.3 50.2 234.6 218.4 218.3 Operating Income (12.2) (5.1) (1.8) 1.2 (2.6) (4.1) 3.9 10.3 (23.9) (8.3) 7.5 Interest Expense 9.1 9.1 7.7 7.0 6.8 6.8 7.3 7.3 33.7 30.6 28.2 Changes associated with the (1.3) (1.8) - (4.6) (1.8) -ineffective interest rate swap Write-off of debt issue costs - 0.2 - -Other Expense/(Income) 0.1 - 0.1 0.3 0.1 (0.1) 0.1 - 0.6 0.5 0.1 Income before Tax (20.1) (12.4) (9.6) (6.1) (9.5) (10.8) (3.5) 3.0 (53.8) (37.6) (20.8) Tax Expense/(Benefit) 0.1 (0.1) 0.2 0.1 0.8 0.2 0.2 (0.1) (0.6) 1.0 1.1 Net Income/(Loss) $ (20.2) $ (12.3) $ (9.8) $ (6.2) $ (10.3) $ (11.0) $ (3.7) $ 3.1 $ (53.2) $ (38.6) $ (21.9) Diluted EPS (2) $ (0.66) $ (0.40) $ (0.31) $ (0.12) $ (0.17) $ (0.18) $ (0.06) $ 0.05 $ (1.73) $ (0.89) $ (0.36) (1) Immaterial rounding adjustments and differences may exist between appendix slides, presentation slides, press releases and previously issued presentations. (2) Approximately 28.6 million additional shares were issued in the third quarter of 2011 as part of a rights offering. 39 www.bluelinxco.com Revenues by Quarter Sales $ in millions 2 Specialty $ 216.8 $ 230.7 $ 309.9 $ 291.1 $ 236.4 $ 268.1 $ 307.9 $ 288.9 $ 985.4 $ 1,068.2 $ 1,101.3 Structural 154.2 160.8 192.6 186.6 164.9 182.9 215.7 211.4 834.8 704.9 774.9 Other (1) (3.1) (0.9) (1.7) (4.8) (10.2) 2.7 (6.6) (3.5) (15.8) (17.7) (17.6) Total $ 367.9 $ 390.6 $ 500.8 $ 472.9 $ 391.1 $ 453.7 $ 517.0 $ 496.8 $ 1,804.4 $ 1,755.4 $ 1,858.6 Structural Unit Sales Structural Plywood (MSF 3/8”) 181,694 186,735 215,291 205,483 175,813 180,732 182,641 160,314 884,932 783,322 699,500 OSB (MSF 3/8”) 92,962 90,976 101,222 93,619 86,563 88,643 93,130 86,557 541,507 372,380 354,893 Lumber (MBF) 149,128 136,642 177,062 174,041 158,364 173,352 182,529 181,011 766,872 646,109 695,256 (1) Includes cash discounts, service revenue, Canadian conversion, and accruals. 40 www.bluelinxco.com Revenue Channel Mix Analysis 3Q12 Variance from Year 3Q11 4Q11 1Q12 2Q12 3Q12 Ago Qtr Structural Products Warehouse 68.4% 70.5% 71.9% 71.8% 73.2% 4.8% Direct 19.8% 19.2% 18.6% 17.1% 17.6% (2.2%) Reload 11.8% 10.3% 9.5% 11.1% 9.2% (2.6%) Total 100.0% 100.0% 100.0% 100.0% 100.0% 0.0% Specialty Products Warehouse 65.2% 69.6% 67.8% 68.8% 70.7% 5.5% Direct 21.4% 20.2% 23.5% 21.9% 20.8% (0.6%) Reload 13.4% 10.2% 8.7% 9.3% 8.5% (4.9%) Total 100.0% 100.0% 100.0% 100.0% 100.0% 0.0% Total Products Warehouse 66.5% 70.0% 69.4% 70.0% 71.8% 5.3% Direct 20.8% 19.8% 21.5% 19.9% 19.5% (1.3%) Reload 12.7% 10.2% 9.1% 10.1% 8.7% (4.0%) Total 100.0% 100.0% 100.0% 100.0% 100.0% 0.0% 41 www.bluelinxco.com Unit Volume by Quarter Unit Volume Change 2pecialty 5.9% (0.2%) 10.7% 11.4% 6.6% 12.4% (2.3%) (1.0%) 5.7% 7.4% 3.1% Structural (16.5%) (25.2%) (18.8%) (14.0%) 2.8% 9.4% 0.4% (3.3%) (2.5%) (15.1%) 2.2% Total (4.3%) (11.8%) (3.5%) 0.1% 5.0% 11.2% (1.3%) (1.9%) 2.2% (2.8%) 2.8% 42 www.bluelinxco.com Gross Margin by Quarter Gross Margin $ in millions 2 Specialty (1) $ 28.0 $ 28.1 $ 38.9 $ 38.9 $ 31.5 $ 33.7 $ 41.1 $ 38.1 $ 129.2 $ 137.3 $ 144.4 Structural (1) 14.1 16.8 15.6 17.8 14.6 18.0 20.4 21.0 73.5 64.8 74.0 Other (2) 2.3 1.5 3.1 1.6 1.9 2.5 1.7 1.4 8.0 8.1 7.5 Total $ 44.3 $ 46.3 $ 57.6 $ 58.3 $ 48.0 $ 54.2 $ 63.2 $ 60.5 $ 210.7 $ 210.2 $ 225.9 Gross Margin %’s Specialty (1) 12.9% 12.2% 12.6% 13.3% 13.3% 12.6% 13.3% 13.2% 13.1% 12.9% 13.1% Structural (1) 9.1% 10.4% 8.1% 9.6% 8.9% 9.9% 9.5% 9.9% 8.8% 9.2% 9.6% Other (2) n/a n/a n/a n/a n/a n/a n/a n/a n/a n/a n/a Total 12.1% 11.8% 11.5% 12.3% 12.3% 12.0% 12.2% 12.2% 11.7% 12.0% 12.2% (1) Includes product rebates and competitive discounts. (2) Includes cash discounts, Canadian conversion, and accruals. 43 www.bluelinxco.com Gross Margin % Analysis 3Q12 Variance from Year 3Q11 4Q11 1Q12 2Q12 3Q12 Ago Qtr Structural Products (1) Warehouse 12.1% 11.0% 12.3% 11.7% 12.2% 0.1% Direct 3.6% 3.6% 3.4% 3.6% 3.5% (0.1%) Reload 4.9% 4.5% 4.4% 3.8% 4.5% (0.4%) Total 9.6% 8.9% 9.9% 9.5% 9.9% 0.3% Specialty Products (1) Warehouse 16.6% 15.4% 15.0% 15.9% 15.6% (1.0%) Direct 7.3% 9.1% 7.3% 8.3% 7.6% 0.3% Reload 7.4% 7.1% 7.7% 6.6% 6.8% (0.6%) Total 13.3% 13.3% 12.6% 13.3% 13.2% (0.1%) Total (1) (2) 12.3% 12.3% 12.0% 12.2% 12.2% (0.1%) (1) Includes product rebates and competitive discounts. (2) Includes cash discounts, Canadian conversion, and accruals. 44 www.bluelinxco.com Operating Expense by Quarter Operating Expense (1) $ in millions 2ayroll & related $36.6 $37.8 $37.9 $38.1 $35.5 $38.5 $38.3 $37.2 $151.8 $149.3 $149.5 General maintenance 5.0 5.1 5.6 5.3 5.4 5.2 5.5 5.6 20.6 21.4 21.7 Depreciation and amortization 3.1 2.9 2.6 2.6 2.4 2.3 2.2 2.1 13.3 10.5 9.0 Fuel 3.1 3.4 4.5 4.2 3.7 4.1 4.1 3.6 12.8 15.8 15.5 Gain on sale of assets 0.1 (7.3) (0.3) (1.2) (4.4) (0.7) (0.5) (9.2) 0.1 (13.2) (14.8) Other 8.6 9.5 9.1 8.1 7.9 8.9 9.7 11.0 35.9 34.6 37.6 Total $56.5 $51.4 $59.4 $57.1 $50.5 $58.3 $59.3 $50.3 $234.5 $218.4 $218.5 (1) Immaterial rounding adjustments and differences may exist between appendix slides, presentation slides, press releases and previously issued presentations. 45 www.bluelinxco.com ($/mbf) ($/msf - 3/8”) 20 0 $100 $150 $200 $250 $300 $350 $400 $450 $100 $150 $200 $250 $300 $350 $400 $450 6Q 1 20 20 2006Q1 2 06Q2 0 0 6Q2 06Q3 2 20 207Q3 07Q4 0 20 07Q4 08Q1 20 20 08Q1 08Q2 20 20 08Q2 08Q3 20 20 08Q3 08Q4 20 20 08Q4 09 Q1 20 20 09Q1 09Q2 20 20 09Q2 20 09Q3 20 0 2009Q3 9Q 4 09 20 Q4 10Q1 20 20 Western SPF 2x4 #2 & Btr 10Q1 20 10Q2 20 1 10Q2 0Q 3 20 20 Lumber Price Trend 2006 - 2lywood Price Trend 2006-2012 YTD 2 10Q4 0 0 10Q4 Southern Sheathing 15/32” 4 Ply. West Zone 11Q1 20 20 11Q1 11Q2 20 20 11Q2 11Q3 20 20 11Q3 11Q4 20 20 2011Q4 12Q1 1 Source: Data from Random Lengths Publications, Inc., updated as 202Q1 Structural Products Price Trend 12Q2 20 20 122012Q2 Q3 12 Q3 46 ($/msf - 3/8”) of September 28, 2012 20 $100 $150 $200 $250 $300 $350 $400 $450 20 06Q1 06Q2 20 06Q3 20 06 20 Q4 2007Q1 2007Q2 2007Q3 20 07Q4 20 08Q1 20 08Q2 20 08Q3 08Q4 20 09Q1 20 09Q2 20 09Q3 20 09 20 Q4 20 10Q1 2010Q2 2010Q3 20 10Q4 Oriented Strand Board 7/16” North Central Zone 20 11Q1 20 11Q2 Oriented Strand Board Price Trend 2006 - 2012 YTD 20 11Q3 20 11Q4 12Q1 20 12Q2 20 12 46 www.bluelinxco.com Reconciliation of GAAP to Non-GAAP BlueLinx Holdings Inc. Unaudited Reconciliation of GAAP Debt to Non-GAAP Net Debt in millions October 1, December 31, September 29, 2(unaudited) (unaudited) (unaudited) Revolving Credit Facilities $ 118.5 $ 94.5 $ 185.2 Mortgage 246.9 243.2 234.9 TOTAL DEBT $ 365.4 $ 337.7 $ 420.1 Less:Cash and Cash Equivalents (5.9) (4.9) (7.9) Mortgage LCR Trap (2.8) (10.0) (25.6) Net Debt $ 356.7 $ 322.8 $ 386.6 Excess Availability $ 150.8 $ 118.3 $ 112.1 Minimum Required $ 39.3 $ 31.1 $ 43.2 47 www.bluelinxco.com Reconciliation of GAAP to Non-GAAP BlueLinx Holdings Inc. Unaudited Reconciliation of GAAP Net cash used in operating activities to Non-GAAP EBITDA (1) in millions Nine Months Ended September 29, October 1, 2012 2011 GAAP net cash used in operating activities $ (86.7) $ (83.8) Adjustments: Amortization of debt issue costs (2.8) (2.0) Payments on modification of lease agreement 5.9 -Gain on modification of lease agreement - 2.0 Gain from property insurance settlement 0.5 1.2 Deferred income tax benefit (provision) - 0.2 Gain from sale of certain properties 9.7 6.9 Share-based compensation (2.1) (1.6) Changes in assets and liabilities 70.4 55.1 Interest expense 21.4 23.8 Benefit from income taxes 0.3 0.1 EBITDA $ 16.6 $ 1.9 EBITDA $ 16.6 $ 1.9 Gain on modification of lease agreement - 2.0 Gain from property insurance settlement 0.5 1.2 Gain from sale of certain properties 9.7 6.9 Severance related costs - (1.3) Adjusted EBITDA $ 6.4 $ (6.9) Improvement in Adjusted EBITDA $ 13.3 (1) Immaterial rounding adjustments and differences may exist between appendix slides, presentation slides, press releases and previously issued presentations. 48 www.bluelinxco.com Additional information for Bluelinx can be found at our website or by contacting: Maryon Davis Director – Finance & Investor Relations Maryon.Davis@bluelinxco.com (770) 221-2666 www.bluelinxco.com
